Citation Nr: 0411265	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  96-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an increased rating for the service-connected low 
back disability, currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to October 
1969 and also had periods of inactive duty for training in August 
and September 1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision of the RO that 
had denied an increased rating for the veteran's service-connected 
herniated disc at L4-L5, rated as 20 percent disabling at the 
time.  

In September 1998, the Board remanded the case to the RO for 
additional development of the record.  

In August 2000, the Vice Chairman of the Board ordered 
Reconsideration of an August 1984 decision promulgated by the 
Board.  That Board decision had denied the veteran's appeal of a 
disability rating reduction from 40 to 20 percent for the service-
connected herniated disc at L4-L5.  

On Reconsideration, in a decision promulgated in January 2001, the 
Board determined that the rating had not been properly reduced, 
and the 40 percent rating was restored.  

In a rating decision in January 2001, the RO effectuated the 
decision of the Board and the 40 percent rating was restored on 
September 1, 1983.  

In January 2001 and June 2002, the Board again remanded the claim 
for increase for additional development of the record.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran and 
his representative if further action is required.  



REMAND

In its June 2002 remand, the Board directed that additional VA 
examinations be conducted to determine the current severity of the 
veteran's low back disability, which has alternately been 
characterized as lumbosacral strain and residuals of a herniated 
disc.  On examination in October 2003, residuals of a herniated 
disc at L4-5 was diagnosed.  

In a December 2003 addendum, a VA physician indicated that the MRI 
findings suggested lack of radiculopathy and that as the 
spondylitic and degenerative changes in the spine became more 
pronounced, the pathology of the discs was assumed and no longer 
mentioned as a separate or distinct entity.  Thus the diagnosis of 
intervertebral disc disease was more or less an unjustifiable 
technicality.  

A subsequent addendum by the examining physician indicated that he 
had mistakenly written herniated nucleus pulposus when the 
diagnosis should have been osteoarthritis.  He indicated that the 
veteran's symptoms were due to osteoarthritis as opposed to a 
herniated disc.  He noted that diagnostic testing revealed no 
evidence of herniated disc.  

Based on the above, the final diagnosis of the veteran's low back 
disability is unclear.  The Board also notes that the October 2003 
examination did not address the presence or absence of functional 
impairment due to incoordination, weakened movement and excess 
fatigability.  

Consequently, the Board has concluded that the record is not fully 
developed for adjudication purposes and that an additional 
examination of the veteran's service-connected low back disability 
is in order.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The veteran's low back disability is currently evaluated pursuant 
to the criteria for intervertebral disc syndrome.  During the 
pendency of the veteran's appeal, the criteria for evaluating 
intervertebral disc syndrome were revised.  See 67 Fed. Reg. 
56509-56516 (September 4, 2002).  In addition, the criteria for 
evaluating disabilities of the spine were revised.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  

Although the new criteria were noted in the December 2003 
statement of the case, the Board notes that the medical evidence 
of record does not address the new criteria.  Specifically, the 
most recent VA examination did not discuss the total duration of 
any incapacitating episodes of the veteran's low back disability.  

Finally, the Board notes that the medical evidence of record 
indicates a compression fracture in the veteran's thoracic spine.  
The October 2003 VA examiner concluded that the compression 
fracture was not a bony metastasis due to the veteran's lung 
cancer, but otherwise failed to address other likely etiology.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with respect to the issue on 
appeal that complies with the notification requirements of 38 
U.S.C.A. § 5103(a).  The veteran should be informed that any 
evidence and information submitted in response to the letter must 
be received within the appropriate timeframe.  

2.  The RO should take appropriate steps in order to attempt to 
obtain any pertinent evidence identified but not provided by the 
veteran.  If the RO is unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should so inform the veteran 
and his representative, and request them to provide such evidence.  

3.  Upon completion of the above development, the RO should make 
arrangements with the appropriate VA medical facility for the 
veteran to be afforded an examination by a physician with the 
appropriate expertise to determine the nature and extent of the 
veteran's low back disability.  The claims folder must be made 
available to and reviewed by the examiner before completion of the 
examination report.  The examiner should describe all 
symptomatology due to the veteran's service-connected low back 
disability.  The existence of any ankylosis of the lumbar spine 
should also be identified.  The examiner should indicate whether 
there is muscle spasm on extreme forward bending, loss of lateral 
spine motion in a standing position, listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint spaces.  If 
intervertebral disc syndrome is identified, the examiner should 
note the total duration of any incapacitating episodes of that 
disability.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  All 
clinical manifestations of intervertebral disc syndrome should be 
described.  In reporting the results of range of motion testing in 
degrees, the examiner should specifically identify any excursion 
of motion accompanied by pain.  The examiner should be requested 
to identify any objective evidence of pain and to assess the 
extent of any pain.  Tests of joint motion against varying 
resistance should be performed.  The extent of any incoordination, 
weakened movement and excess fatigability on use should be 
described.  To the extent possible, the functional impairment due 
to incoordination, weakened movement and excess fatigability 
should be assessed in terms of additional degrees of limitation of 
motion.  The examiner should also express an opinion concerning 
whether there would be additional limits on functional ability on 
repeated use or during flare-ups (if the veteran describes flare-
ups), and if feasible, express this in terms of additional degrees 
of limitation of motion.  The examiner should also provide an 
opinion concerning the impact of the disability on the veteran's 
ability to work.  The complete examination findings, along with 
the complete rationale for all opinions expressed, should be 
clearly set forth in the examination report.

4.  The RO should then review the claims folder to ensure that all 
development actions have been conducted and completed in full.  If 
any development is incomplete, appropriate corrective action is to 
be implemented.  

5.  When the above development has been completed, the RO should 
readjudicate the issue on appeal.  In evaluating the veteran's 
service-connected low back disability, the RO should ensure that 
both the old and new diagnostic criteria are considered.  If the 
benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a Supplemental Statement of the 
Case (SSOC) and afford the veteran and his representative an 
appropriate opportunity to respond.  The SSOC should include 
citation to all relevant regulatory provisions, to include the new 
diagnostic criteria for evaluating skin disability.  

Thereafter, the case should be returned to the Board for further 
appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



